 


109 HCON 488 EH: Congratulating the Detroit Shock for winning the 2006 Women’s National Basketball Association Championship, and for other purposes.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. CON. RES. 488 
IN THE HOUSE OF REPRESENTATIVES 
CONCURRENT RESOLUTION 
Congratulating the Detroit Shock for winning the 2006 Women’s National Basketball Association Championship, and for other purposes. 
 
 
Whereas on September 9, 2006, the Detroit Shock, playing in Joe Louis Arena in Detroit, Michigan, in front of a crowd of 19,671, defeated the Sacramento Monarchs, who were defending their title as the 2005 Women’s National Basketball Association (WNBA) champion; 
Whereas the Detroit Shock fans sold out Joe Louis Arena to cheer for their hometown team in the championship game; 
Whereas in Game 5 of the championship series, the Detroit Shock rallied from a first-half deficit of 8 points, beginning the second half with a 10–0 run, to defeat the Sacramento Monarchs with an 80–75 win; 
Whereas Deanna Nolan, who led the team with 24 points on 10-of-23 shooting in the final game, was named the WNBA Finals Most Valuable Player; 
Whereas the Detroit Shock won the WNBA Eastern Conference 2 games to 1, in the best-of-three-game series over the Connecticut Sun, to earn the right to play in the WNBA championship; 
Whereas the Detroit Shock’s victory marked the second time in 4 years that the team has succeeded in winning the WNBA championship title; 
Whereas the Detroit Shock never lost its confidence, even while the team was trailing by 1 game to 2 in the best-of-five-game championship series; 
Whereas the Detroit Shock set WNBA finals records for defensive rebounds with a total of 30 and defensive rebounds in a half with a total of 19; 
Whereas Ruth Riley set a WNBA finals record for shot blocks in a half with a total of 4; 
Whereas Bill Laimbeer, the head coach of the Detroit Shock, has assured his legacy as one of the great head coaches in professional basketball by winning his second WNBA championship; 
Whereas prior to his career as the head coach of the Detroit Shock, Bill Laimbeer enjoyed a career as a National Basketball Association (NBA) All-Star with the Detroit Pistons; 
Whereas the city of Detroit celebrated the Detroit Shock’s championship on September 12, 2006, and the Detroit City Council recognized the outstanding achievement and perseverance of the Detroit Shock players and coaching staff; 
Whereas William Davidson, Managing Partner; Tom Wilson, President and Chief Executive Officer; Craig Turnbull, Chief Operating Officer; Bill Laimbeer, Head Coach; Rick Mahorn, Assistant Coach; Cheryl Reeve, Assistant Coach; Mike Perkins, Athletic Trainer; and everyone associated with the Detroit Shock franchise contributed to the championship win by successfully recruiting, coaching, managing, supporting, and maintaining a WNBA team of high-quality, winning players; 
Whereas the Detroit Shock organization has had a beneficial impact on the city of Detroit and the Southeast Michigan community, and Detroit Shock players have served as positive role models for female athletes throughout the State of Michigan; and 
Whereas the Detroit Shock fans have contributed to the championship season by supporting the team and giving the team the energy, strength, motivation, and passion to compete in every game in an intensely competitive sport: Now, therefore, be it 
 
That Congress— 
(1)congratulates the Detroit Shock for winning the 2006 Women’s National Basketball Association (WNBA) Championship and for their outstanding performance during the 2006 WNBA season;  
(2)congratulates Detroit Shock guard Deanna Nolan for winning the 2006 WNBA Finals Most Valuable Player Award; 
(3)recognizes and praises the achievements of the Detroit Shock players, coaches, management, and support staff whose hard work, dedication, and resilience proved instrumental throughout the Detroit Shock’s championship season; 
(4)commends Detroit Shock Head Coach Bill Laimbeer, the Southeast Michigan community, the city of Detroit, and the Detroit Shock fans for their dedication; and 
(5)directs the Clerk of the House of Representatives to transmit an enrolled copy of this resolution to— 
(A)each of the Detroit Shock players; 
(B)Bill Laimbeer, Detroit Shock Head Coach; 
(C)William Davidson, Detroit Shock Managing Partner; 
(D)each of the Detroit Shock coaches; 
(E)the Honorable Kwame Kilpatrick, Mayor of the city of Detroit; 
(F)the Honorable L. Brooks Patterson, County Executive, Oakland County, Michigan; and 
(G)the Honorable Jennifer Granholm, Governor of the State of Michigan. 
 
Passed the House of Representatives December 9 (legislative day, December 8), 2006.Karen L. HaasClerk. 
 
